Exhibit 10.2

SETTLEMENT AGREEMENT AND MUTUAL RELEASE

This Settlement Agreement (“Agreement’') between Signature Group Holdings, Inc.
(“Signature”) and James A. McIntyre, The James A, McIntyre Living Trust, the
James A. McIntyre Grandchildren’s Trust and The McIntyre Foundation
(collectively “McIntyre”) in connection with a possible sale or sales of the
Signature common shares currently owned by McIntyre. Signature and McIntyre are
referred to collectively as the “Parties”

Recitals

WHEREAS, McIntyre currently owns approximately 11,203,394 shares of Signature
common stock (the “McIntyre Shares”) as follows:

 

James A. McIntyre Living Trust

     9,344,599   

James A. McIntyre Grandchildren’s Trust

     60,150   

The McIntyre Foundation

     1,798,645   

WHEREAS, McIntyre recently informed Signature that it may seek one or more
purchaser(s) of McIntyre Shares.

WHEREAS, Signature takes the position that unless the Board of Directors grants
a waiver, in its discretion, of the transfer restrictions set forth in
Section 8.2 of the Bylaws that Section 8.2 of the Signature Bylaws, prohibits
any attempted transfer of the Company’s common stock to the extent that, as a
result of such transfer (or any series of transfers) (i) any person or group of
persons shall become a “4.9-percent shareholder” of the Company or (ii) the
ownership interests of any 4.9-percent shareholder shall be increased or
(iii) any shareholder holding 5% or more of the total market value of the
Company’s common stock, transfers or agrees to transfer the Company’s common
stock. The Parties continue to disagree on this matter;

WHEREAS, Signature currently has outstanding 120,143,247 of its common shares
and 4.9% of that is 5,887,019;

WHEREAS, Signature maintains a Rights Agreement, by and between Signature and
Mellon Investor Services LLC, as rights agent, dated October 23, 2007, as
amended (the “Rights Agreement”) to protect its net operating loss carry
forward.

WHEREAS, McIntyre and others currently have an appeal pending before the United
States Bankruptcy Appellate Panel of the Ninth Circuit of the United States
Bankruptcy Court for the Central District Court of California relating to a
Santa Ana Division Order granting Signature’s Motion to Clarify, Interpret and
Enforce the Confirmation Order and the Plan Consistent with the Rights Agreement
and Retained Equity Rights (the “Bankruptcy Appeal”);

WHEREAS McIntyre is the Plaintiff in a civil action seeking Declaratory and
Injunctive Relief action relating to the Rights Agreement pending before the
Second Judicial District Court of the State of Nevada (the “Nevada Action”).

 

1



--------------------------------------------------------------------------------

WHEREAS, the Signature Board of Directors (the “Board”) continues to evaluate
whether McIntyre and Kingstown Capital Partners, LLC (“Kingstown") and other
persons and entities affiliated therewith (as identified in the Schedule 13D
filed by Kingstown with the Securities and Exchange Commission on July 15,
2011), should be determined to be an ‘‘Acquiring Person” (as defined in the
Rights Agreement) and if such determination is made, whether a “Distribution
Date" (as defined in the Rights Agreement) for the distribution of securities
under and pursuant to the Rights Agreement will occur. McIntyre’s believes that
such a determination would be contrary to the terms of the Rights Agreement and
contrary to applicable law. The Parties continue to disagree on this issue.

NOW THEREFORE BE IT AGREED AS FOLLOWS:

 

1. Facilitation of the Sale of McIntyre Shares. Signature shall cooperate in all
respects and make good faith efforts to facilitate the sale of McIntyre Shares
and to identify and provide to McIntyre the names of investors (“Investors”)
interested in acquiring the McIntyre Shares.

 

2. Transaction Limitations. McIntyre, will make a good faith effort and exercise
reasonable due diligence, so that he will not knowingly sell McIntyre Shares to
a buyer, which after giving effect to the transaction, would cause, after giving
effect to the transaction, the buyer to beneficially own, as defined under the
rules and regulations of Internal Revenue Code Section 382, greater than 4.9% of
the total current outstanding common stock of Signature.

 

3. McIntyre Consideration. In order to resolve all pending disputes between
Signature and McIntyre, and if McIntyre is able to sell the McIntyre Shares
within 90 days from the date of this Agreement, shall dismiss its Bankruptcy
Appeal, the Nevada Action and any related litigation with prejudice within 5
days after closing and the settlement of the sale of the McIntyre Shares.

 

4. Signature Consideration. In order to resolve all pending disputes between
Signature and McIntyre, Signature through acts duly authorized by its Board of
Directors will: A) waive the transfer restrictions set forth in Section 8.2 of
the Signature Bylaws and B) determine that no act of McIntyre, including the
sale of the McIntyre Shares, the execution of the Solicitation Agreement between
McIntyre and Kingstown in July 2011 the other matters described in Kingstown’s
Schedule 13D amendments and the matters and acts described in the McIntyre’s
Proxy Statement used for the 2012 Annual Meeting of Shareholders or related in
any way to the McIntyre solicitation in connection with the 2012 Signature
Shareholder Meeting , shall have not triggered and shall not trigger a
distribution of rights under and pursuant to the Rights Agreement. These actions
of the Board of Signature and of Signature shall be deemed by the Parties to be
a material precondition to McIntyre’s obligations in this Agreement. The
Secretary of Signature shall provide within 24 hours of the Board’s action a
certificate (in form satisfactory to McIntyre’s counsel) confirming the Board
acts have been property taken in accordance with Signature’s By Laws and Nevada
law. Signature will dismiss with prejudice any counterclaims or cross claims it
may have in the Bankruptcy Appeal and the Nevada action.

 

2



--------------------------------------------------------------------------------

5. Mutual General Release. The Parties hereby release and forever discharge each
other, and each of their past and present predecessors, successors, affiliates,
subsidiaries, parents, insurers, officers, directors, employees, heirs, assigns,
agents, and attorneys from any and all known and unknown claims, disputes,
demands, debts, liabilities, obligations, contracts, agreements, causes of
action, suits, attorneys’ fees and/or costs, of whatever nature, character or
description, which the Parties had, now have, or may have related to their prior
conduct and/or any of the matters which arise out of, from, asserted in, or
which could have been asserted in connection with their prior conduct, including
but not limited to those in connection with the Rights Agreement.

 

6. Waiver of Claims. Except as otherwise provided in this Agreement, the Parties
agree that this Agreement shall act as a release of any and all claims that may
arise from conduct prior to the date of this Agreement including but not limited
to those in connection with the Rights Agreement whether such claims are known,
unknown, foreseen, or unforeseen, liquidated or unliquidated, choate or
inchoate, notwithstanding Section 1542 of the California Civil Code which
provides:

A GENERAL RELEASE DOES NOT EXTEND TO CLAIMS WHICH THE CREDITOR DOES NOT KNOW OR
SUSPECT TO EXIST IN HIS OR HER FAVOR AT THE TIME OF EXECUTING THE RELEASE, WHICH
IF KNOWN BY HIM OR HER MUST HAVE MATERIALLY AFFECTED HIS OR HER SETTLEMENT WITH
THE DEBTOR.

The Parties understand and acknowledge the significance and consequence of such
specific waiver of Section 1542 and hereby assume lull responsibility for any
injuries, damages, losses, or liability that they may hereafter incur from the
prior conduct by the other party.

 

7. No Admission. The Parties’ execution of this Agreement is not an admission of
any liability, fault or responsibility on the part of any released party. Any
settlement made pursuant to this Agreement is regarded by the Parties hereto as
payment to avoid the expense, inconvenience and uncertainty of litigation.

 

8. Consultation with Counsel. The Parties acknowledge that they have been
represented by counsel of their own choice in the negotiations leading to their
execution of this Agreement, and that they have read this Agreement and have had
it fully explained to them by their counsel.

 

9. No Reliance. The Parties represent and warrant that, in executing and
entering into this Agreement, they are not relying and have not relied upon any
representation, promise or statement made by anyone which is not recited,
contained or embodied in this Agreement. Furthermore, each of the parties to
this Agreement has received independent legal advice, or has had the opportunity
to receive independent legal advice, from such Party’s respective attorneys with
respect to the advisability of executing this Agreement. The Parties are
entering into this Agreement wholly of their own free will and volition.

 

3



--------------------------------------------------------------------------------

10. Remedies. It is understood and agreed that money damages would not be a
sufficient remedy for any breach of this Agreement by a party or its
representatives and that the non-breaching party shall be entitled to specific
performance as a remedy for any such breach. Such remedy shall not be deemed to
be the exclusive remedy for any such breach but shall be in addition to all
other remedies available at law or equity to the non-breaching party.

 

11. Entire Agreement. This Agreement shall constitute the entire agreement
between the Parties with regard to the subject matter hereof. No modification,
amendment or waiver shall be binding without the written consent of both
parties.

 

12. Governing Law and Venue. This Agreement shall be construed and enforced
according to the laws of the State of California. Any dispute concerning this
Agreement shall be brought in a in a court with proper jurisdiction in Los
Angeles. California.

 

13. Miscellaneous. The obligations of the parties shall be binding on and inure
to the benefit of their respective heirs, successors, assigns, and affiliates.
This Agreement may be amended or modified only by a subsequent agreement in
writing.

 

14. Counter-Party Signatures. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original, but both of which shall
constitute the same agreement.

The Signature Page Follows

 

4



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of this
5th day of September, 2012.

 

Signature Group Holdings, Inc. By:  

LOGO [g407952ex10_2-pg006a.jpg]

  Craig F. Noell

 

James A. McIntyre, on behalf of:

 

James A. McIntyre;

The James A. McIntyre Living Trust;

The James A. McIntyre Grandchildren’s Trust; and The McIntyre Foundation

 

By:  

LOGO [g407952ex10_2-pg006b.jpg]

  James A. McIntyre 36572

 

5